At the May term 1935 of the Circuit Court of Greene County appellant was convicted of a misdemeanor and was sentenced to a term of six months in the county jail, but it was further ordered that the sentence be suspended during good behavior.
At the May term 1946 of the Circuit Court appellant was indicted for an assault and battery, and upon the petition of the district attorney and upon a hearing thereof the court revoked the suspension of sentence in the previous case and appellant has appealed.
An order revoking a suspension of sentence is not appealable. Cooper v. State, 175 Miss. 718, 168 So. 53, and Reynolds v. State (Miss.), 187 So. 528. When in such a matter there is a fundamental issue which if found in the convict's favor would make the proceedings null and void, the issue may be raised and reviewed in habeas corpus, but no such step has been taken here.
Appeal dismissed. *Page 516